717 N.W.2d 329 (2006)
475 Mich. 906
Dayle TRENTADUE, as Personal Representative of the Estate of Margarette F. Eby, Deceased, Plaintiff-Appellee,
v.
BUCKLER AUTOMATIC LAWN SPRINKLER COMPANY, Shirley Gorton and Laurence W. Gorton, Defendants-Appellants, and
Jeffrey Gorton, Victor Nyberg, Todd Michael Bakos, MFO Management Company, and Carl F. Bekofske, as Personal Representative of the Estate of Ruth R. Mott, Deceased, Defendants.
Docket No. 128579. COA No. 252207.
Supreme Court of Michigan.
July 19, 2006.
*330 On order of the Court, the application for leave to appeal the May 5, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues to be briefed whether the Court of Appeals application of a common law discovery rule to determine when plaintiff's claims accrued is inconsistent with or contravenes MCL 600.5827, and whether previous decisions of this Court, which have recognized and applied such a rule when MCL 600.5827 would otherwise control, should be overruled.